DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 07/05/2022. Claims 1-11 are pending in this application. Claims 1, 5 and 10 have been amended. Claim 11 is added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “a sensor element” in line 15 has been interpreted as “a sensor”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a sensor" in line 2 which is unclear and renders the claim indefinite.  It is unclear whether the limitation “a sensor” is referring to “a sensor element” or something else. For examination purposes, the limitation has been interpreted as “the sensor element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2021/0018200, previously cited and applied) in view of Naito et al. (2018/0017293) and Nishio (4,747,791).
Regarding claim 1, Watanabe discloses an indoor unit of a refrigeration apparatus to be installed in a ceiling (see figures 1-4), the indoor unit comprising: 
a casing that has blow-out ports (15) and a blow-in port (14a) disposed in a lower surface (see figure 3); 
a plate-shaped member (the removed grill) disposed below the blow-in port (14a; see figure 3); and 
a filter disposed above an opening in the plate-shaped member (the grill; paragraph [0028]), wherein 
the casing (10) accommodates: 
a heat exchanger (30) in which a refrigerant, with a specific gravity larger than air, flows (by definition, a specific gravity is a ratio between the density of an object and a reference substance (water); in the instant case, it is understood that the ratio between the density of refrigerant and the density of water is higher than the ratio between the density of air and the density of water in order to flow in the refrigeration circuit; see figure 1-4); 
a control board (40); 
a support member (a sensor holder 60) supporting the control board (40; see figure 3); and 
a gas sensor (50) disposed at or adjacent to the support member (60) and between the casing (10) and the plate-shaped member (the grill; see figure 3), 
wherein the gas sensor (50) detects the refrigerant flowing out of the blow-in port (14a) due to refrigerant leakage (paragraph [0034]; see figure 5), and the gas sensor (50) is removable when the plate-shaped member (the removed grill) is shifted (paragraph [0033]; Watanabe discloses the sensor holder 60 fixes the refrigerant detection sensor 50 in the casing 10; also, the sensor holder 60 is inserted in the electric component box 40, and is fixed to the electric component box 40; therefore, the refrigerant detection sensor 50 is disposed below the indoor heat exchanger 30, and is disposed near the air inlets 14a formed in the suction grille 14; the insertion of the holder implies the gas sensor 50 is removable; also, figure 4 shows the plate-shaped member 14a is removed; therefore, it is understood to one having ordinary skill in the art that the gas sensor 50 is removable when the plate-shaped member 14a is shifted); and
a sensor element (51) of the gas sensor (50) electrically connects to the control board (52; see figure 5). 
However, Watanabe fails to disclose a cable that electrically connects a sensor element of the gas sensor to the control board, wherein the cable is curved such that a lowest point of the cable is disposed below the sensor element.
Naito teaches an air conditioner comprising a refrigerant leak detection sensor (81) and a control board (73; see figure 4). Wherein a cable (82) electrically connects a sensor element (81) of the gas sensor (81) to the control board (73; see figures 6-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the indoor unit of Watanabe to incorporate the claimed cable and the connection between the sensor element and the control board as taught by Naito in order to provide direct cable connection between sensor element and the control board so that the connection would be more securer by avoiding the connection from signal interference. 
Nishio further teaches an electrical junction box comprising a cable (4a and 4b) is curved such that a lowest point of the cable is disposed below a connector (10 and 20; see figure 3). Also, Nishio explicitly points out that the wire-to-wire connector should be formed in a waterproof fashion to prevent a waterdrop from permeating therein (Col. 1, lines 37-42).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the indoor unit of Watanabe to incorporate the claimed curved cable configuration as taught by Nishio such that the cable (82, Naito) of the modified indoor unit of Watanabe is curved with a lowest point of the cable (82, Naito) is lower that the sensor element in order to prevent waterdrop from permeating at the connector (Col. 1, lines 37-42, Nishio).
Regarding claim 5, Watanabe discloses the indoor unit further comprising: a filter disposed between the blow-in port (14) and the plate-shaped member (the grill; paragraph [0028]).

Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Watanabe in view of Naito and Nishio as applied to claim 1 above and further in view of Kokes et al. (EP3901526A1, previously cited and applied).
Regarding claim 4, Watanabe discloses the casing (10) has side walls that form corners, including a first corner (see figures 2-4), and the support member (60) is disposed along at least one of the side walls forming the first corner of the casing (10; see figures 2-4).
However, Watanabe fails to disclose the first corner where an end part of the heat exchanger is disposed.
Kokes teaches a first corner where an end part of the heat exchanger (4) is disposed (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the indoor unit of Watanabe to incorporate the claimed arrangement of the heat exchanger as taught by Kokes in order to provide more space for refrigerant tube placement at the corner. 
Regarding claim 21, Watanabe as modified fails to disclose the gas sensor (50) comprises: a cylindrical pipe that covers the sensor element.
Kokes teaches the gas sensor (7) comprises: a cylindrical pipe (105) that covers the sensor element (104; see figure 7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the indoor unit of Watanabe to incorporate a cylindrical pipe as taught by Kokes in order to provide protection for the sensor element. 

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as obvious over Watanabe et al. (WO2019234902A1) hereinafter Watanabe902 in view of Watanabe et al. (2021/0018200) hereinafter Watanabe200.
Regarding claim 1, Watanabe902 discloses an indoor unit of a refrigeration apparatus to be installed in a ceiling (see figures 1-12), the indoor unit comprising: 
a casing (7) that has blow-out ports (8) and a blow-in port (6) disposed in a lower surface (see figures 2-4); 
a plate-shaped member (the removed grill which associated with the suction port 6) disposed below the blow-in port (6; paragraph [0032]; see figure 4); and wherein 
the casing (7) accommodates: 
a heat exchanger (1) in which a refrigerant, with a specific gravity larger than air, flows (by definition, a specific gravity is a ratio between the density of an object and a reference substance (water); in the instant case, it is understood that the ratio between the density of refrigerant and the density of water is higher than the ratio between the density of air and the density of water in order to flow in the refrigeration circuit; see figure 1-4); 
a control board (9); 
a support member supporting the control board (9; Watanabe902 discloses the electric component box 9 is installed facing the suction side air passage connected to the back from the suction port 6 implies the existence of a support member; paragraph [0033]; see figures 3-4); and 
a gas sensor (10) disposed at or adjacent to the support member (Watanabe902 discloses the sensors 10 and 11 is attached to the electric box which is installed facing the suction side air passage connected to the back from the suction port 6 implies the existence of the support member) and between the casing (7) and the plate-shaped member (the plate-shaped member which associated with the suction port 6; see figure 4), 
wherein the gas sensor (10) detects the refrigerant flowing out of the blow-in port (6) due to refrigerant leakage (abstract), and the gas sensor (10) is removable when the plate-shaped member (the plate-shaped member which associated with the suction port 6) is shifted (paragraphs [0032] and [0033]; Watanabe902 discloses the sensor holder 10 is attached to the electric component box 9 and the grill is removable; therefore, the 10 the insertion of the holder implies the gas sensor 50 is removable; also, figure 4 shows the plate-shaped member 14a is removed; therefore, it would have been obvious to one having ordinary skill in the art that the gas sensor 10 is removable when the plate-shaped member 14a is shifted or removed in order to change the sensor in case of damage or malfunction of the sensor); and
a sensor element (3) of the gas sensor (10) electrically connects to the control board (9; see figures 8-9).
However, Watanabe902 fails to discloses a filter disposed above an opening in the plate-shaped member and a cable that electrically connects a sensor element of the gas sensor to the control board, wherein the cable is curved such that a lowest point of the cable is disposed below the sensor element.
Watanabe200 teaches an indoor unit comprises a filter disposed above an opening in the plate-shaped member (14; paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the indoor unit of Watanabe902 to incorporate a filter as taught by Watanabe200 in order to filter out the dust or impurity from the air.
Naito teaches an air conditioner comprising a refrigerant leak detection sensor (81) and a control board (73; see figure 4). Wherein a cable (82) electrically connects a sensor element (81) of the gas sensor (81) to the control board (73; see figures 6-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the indoor unit of Watanabe902 to incorporate the claimed cable and the connection between the sensor element and the control board as taught by Naito in order to provide direct cable connection between sensor element and the control board so that the connection would be more securer by avoiding the connection from signal interference. 
Nishio further teaches an electrical junction box comprising a cable (4a and 4b) is curved such that a lowest point of the cable is disposed below a connector (10 and 20; see figure 3). Also, Nishio explicitly points out that the wire-to-wire connector should be formed in a waterproof fashion to prevent a waterdrop from permeating therein (Col. 1, lines 37-42).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the indoor unit of Watanabe to incorporate the claimed curved cable configuration as taught by Nishio such that the cable (82, Naito) of the modified indoor unit of Watanabe902 is curved with a lowest point of the cable (82, Naito) is lower that the sensor element in order to prevent waterdrop from permeating at the connector (Col. 1, lines 37-42, Nishio). 
Regarding claim 2, Watanabe902 discloses the indoor unit further comprising: 
a drain pan (13) disposed below the heat exchanger (1), wherein the drain pan has a first surface (the upper surface), facing a bottom of the heat exchanger (1; see figure 4), and a second surface (the lower surface), and the gas sensor (10) is disposed at the second surface (the lower surface; see figure 3).
Regarding claim 3, Watanabe902 discloses the indoor unit further comprising: 
a bell mouth (12) guiding air introduced via the blow-in port (6), wherein the drain pan (13) is disposed around the bell mouth (12; see figures 3-4).
Regarding claim 5, Watanabe902 as modified discloses the indoor unit further comprising: the filter (paragraph [0028], Watanabe200) disposed between the blow-in port (6) and the plate-shaped member (the plate-shaped member which associated with the port 6; see figures 2-4).
Regarding claim 6, Watanabe902 discloses the indoor unit further comprising: one or more additional gas sensors (11) disposed at or adjacent to the support member (Watanabe902 discloses the electric component box 9 is installed facing the suction side air passage connected to the back from the suction port 6 implies the existence of a support member; paragraph [0033]; see figures 3-4).
Regarding claim 7, Watanabe902 discloses the gas sensor (10) is covered with a case that has a first opening for ventilation (10a; see figure 5).
Regarding claim 8, Watanabe902 discloses the case has a ventilation surface (the surface which associated with the openings 10a) facing the plate-shaped member (the plate-shaped member which associated with the suction port 6), and the first opening (10a) is disposed in the ventilation surface (see figure 3 and 5).
Regarding claim 9, Watanabe902 discloses the case has a side surface that has a second opening (see figure 8).
Regarding claim 10, Watanabe902 discloses the gas sensor (10) has a sensor (3) that changes an output voltage value in response to contacting refrigerant gas (abstract), and 
the sensor (3) is disposed between a bottom face of the heat exchanger (1) and the plate-shaped member (the plate-shaped member which associated with the suction port 6; see figures 2-5 and 8).

Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Watanabe902 in view of Watanabe200, Naito and Nishio as applied to claim 1 above and further in view of Kokes.
Regarding claim 4, Watanabe902 discloses the casing (7) has side walls that form corners, including a first corner (see figures 2-4), and the support member (the support member which is used for fixing the electric component box) is disposed along at least one of the side walls forming the first corner of the casing (7; see figures 2-4).
However, Watanabe902 fails to disclose the first corner where an end part of the heat exchanger is disposed.
Kokes discloses a first corner where an end part of the heat exchanger (4) is disposed (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the indoor unit of Watanabe902 to incorporate the claimed arrangement of the heat exchanger as taught by Kokes in order to provide more space for refrigerant tube placement at the corner.
Regarding claim 21, Watanabe902 as modified fails to disclose the gas sensor (10) comprises: a cylindrical pipe that covers the sensor element.
Kokes teaches the gas sensor (7) comprises: a cylindrical pipe (105) that covers the sensor element (104; see figure 7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the indoor unit of Watanabe902 to incorporate a cylindrical pipe as taught by Kokes in order to provide protection for the sensor element (3, Watanabe902).

Response to Arguments
Applicant’s arguments in the Remarks filed on 07/05/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763